Exhibit 10.48

 

TRIAD GUARANTY INC.

EXECUTIVE/KEY EMPLOYEE RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the "Agreement"), dated February 27, 2008 is
entered into between Triad Guaranty Inc., a Delaware corporation (the
"Company"), and _____________ (the "Participant").

 

WHEREAS, the Company, pursuant to its 2006 Long-Term Stock Incentive Plan (the
"Plan"), desires to grant Restricted Stock (as defined in the Plan) to the
Participant, and the Participant desires to accept the Restricted Stock, on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties hereto agree as follows:

 

1.          Grant of Restricted Stock. The Company hereby grants to the
Participant, on the terms and conditions set forth herein, __________ shares of
Restricted Stock (the "Shares").

 

2.           Vesting. The Shares granted hereunder will vest according to the
following schedule:

 

Date

Vested Percentage

 

February 26, 2011

100 %

 

Notwithstanding the vesting schedule set forth above, the Shares granted
hereunder shall fully vest upon a Termination or Constructive Termination
occurring within twelve (12) months following a Change in Control of the
Company. For purposes of this Section 2, the following terms shall have the
meanings set forth below:

 

(a)        “Termination” shall mean termination of the Participant’s employment
other than for “misconduct” (as defined in the Plan) by the Company (or the
successor to the Company); provided, that a termination of employment by the
Company or any of its subsidiaries in conjunction with an offer of employment by
a successor company to the Company or to any of its subsidiaries in
substantially the same position with substantially the same total compensation
shall not constitute a Termination, regardless of whether such an offer is
accepted.

 

(b)       “Constructive Termination” shall mean the occurrence of any of the
following without the Participant’s consent:

(i)        assignment to Participant of duties that are materially inconsistent
with his/her position with the Company at the time of announcement of the Change
in Control;

 

(ii)       a material reduction in the non-variable compensation (i.e. the
aggregate of all components of compensation other than bonus, equity awards and
such other components which by their nature are expected to vary from year to
year) of the Participant from his/her non-variable compensation at the time of
the announcement of the Change in Control; or

(iii)      requirement that the Participant relocate his/her principal business
office more than fifty (50) miles from the Participant’s principal business
office at the time of the announcement of the Change in Control;

 

1

 

--------------------------------------------------------------------------------



 

Notwithstanding the provisions of this Section 2(b), a termination of employment
by the Company or any of its subsidiaries in conjunction with an offer of
employment by a successor company to the Company or to any of its subsidiaries
in substantially the same position with substantially the same total
compensation shall not constitute a Constructive Termination, regardless of
whether such an offer is accepted.

 

               (j)        “Change in Control” shall mean the occurrence of any
of the following events:

 

(i)        any person or persons acting as a group, as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934 (other than Collateral
Holdings, Ltd., an Alabama limited partnership, and any of its affiliates) shall
become the beneficial owner of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company's then
outstanding securities; or

 

(ii)       individuals who constitute the board of directors of the Company as
of the date hereof (the "Incumbent Board") cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this clause (ii)
considered as though such person were a member of the Incumbent Board; or

 

(iii)      any consolidation or merger to which the Company is a party, if
following such consolidation or merger, stockholders of the Company immediately
prior to such consolidation or merger shall not beneficially own securities
representing more than fifty percent (50%) of the combined voting power of the
outstanding voting securities of the surviving or continuing corporation; or

 

(iv)      any sale, lease, exchange or other transfer (in one transaction or in
a series of related transactions) of all, or substantially all, of the assets of
the Company, other than to an entity (or entities) of which the Company or the
stockholders of the Company immediately prior to such transaction beneficially
own securities representing more than fifty percent (50%) of the combined voting
power of the outstanding voting securities.

 

3.      Tax Remittance/Repurchase of Shares. In lieu of the Company requiring
remittance of cash in an amount sufficient to satisfy the minimum statutory
federal, state and local withholding tax requirements on any of the Shares, the
Company may in its sole discretion permit the Participant to sell to the Company
sufficient vested shares to satisfy such minimum statutory federal, state and
local withholding tax requirements.

 

4.      Stock Certificates. Any stock certificate evidencing any Shares shall
contain such legends and stock transfer instructions or limitations as may be
determined or authorized by the Committee in its sole discretion; and the
Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in effect and require
that the Participant tender to the Company a stock power duly executed in blank
relating thereto as a condition to issuing any such certificate.

 

5.      Transferability. Until Shares have vested in accordance with Section 2
of this Agreement, no such Shares may be sold, transferred, pledged, assigned or
otherwise alienated at any time, and any

 

2

 

--------------------------------------------------------------------------------



attempt to sell, transfer, pledge, assign or otherwise alienate such Shares need
not be recognized by the Company.

 

              6.        Effect of Termination of Employment.

 

(a)     In the event of the termination by the Participant of the Participant's
employment with the Company and all of its subsidiaries, any Shares which have
not vested in accordance with Section 2 of this Agreement on the date of
termination of employment shall be forfeited in full.

 

(b)    In the event of the termination by the Company of the Participant's
employment with the Company and all of its subsidiaries for "misconduct" as
defined in the Plan, any Shares which have not vested in accordance with Section
2 of this Agreement on the date of termination of employment shall be forfeited
in full.

 

(c)     In the event of the termination by the Company of the Participant's
employment with the Company or any of its subsidiaries for any reason other than
"misconduct" as defined in the Plan, including the Participant's death or
incapacity, notwithstanding the vesting schedule set forth in Section 2 of this
Agreement, the Shares granted hereunder shall fully vest; provided, that a
termination of employment by the Company or any of its subsidiaries in
conjunction with an offer of employment by a successor company to the Company or
to any of its subsidiaries in substantially the same position with substantially
the same total compensation shall not constitute a termination for purposes of
this Section 6(c), regardless of whether such an offer is accepted.

 

(d)    Participant may be released from the effects of Section 6 (a) or (b) if
the Committee (as defined in the Plan) determines in its sole discretion that
such action is in the best interests of the Company and its stockholders.

 

7.       Rights as Shareholder. The Participant may exercise full voting and
other rights as a shareholder of the Company with respect to the Shares during
the period of restriction. The Participant shall be entitled to receive all
dividends and other distributions paid with respect to the Shares (subject to
applicable withholding taxes), provided that if any such dividends or
distributions are paid in shares of the Company's common stock, such shares
shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to the Restricted Stock with respect to which they were
paid.

 

8.       Determinations. All determinations, interpretations, or other actions
made or taken by the Committee (as defined in the Plan) pursuant to the
provisions of the Plan shall be final, binding, and conclusive for all purposes
and upon all persons.

 

               9.       Controlling Documents. The Restricted Stock granted
hereby is subject to:

 

(a)     All terms and conditions of the Plan (which is hereby incorporated by
referencewith the same effect as if fully recited herein) as now or hereafter in
effect; and

 

(b)    All the terms and conditions of this Agreement as now in effect or as
hereafter modified at the discretion of the Committee to conform with the Plan
as amended from time to time.

 

The Participant acknowledges receipt of a copy of the Plan, represents and
warrants that he/she has read the Plan and agrees that this Agreement shall be
subject to all of the terms and conditions of the Plan.

 

 

3

 

--------------------------------------------------------------------------------



10.     No Guarantee of Employment. This Agreement shall not interfere with or
limit in any way the right of the Company to terminate the Participant's
employment at any time, or confer upon the Participant any right to continue in
the employment of the Company.

 

11.     Assignment. This Agreement shall bind and inure to the benefit of the
successors and assigns of the Company. The rights of the Participant under this
Agreement shall not be transferable other than to the Participant's executors,
administrators, legatees and heirs to the extent permitted by the Plan.

 

12.     Governing Law. This Agreement shall be governed by the law of the State
of Delaware and construed in accordance therewith.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

PARTICIPANT:

COMPANY:

 

___________________________

TRIAD GUARANTY INC.

 

Name: ___________________________

By: ___________________________

 

 

Name:

 

Title:

 

 

4

 

 